
	

114 HR 4103 IH: CAHV Act
U.S. House of Representatives
2015-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4103
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2015
			Mr. Cramer introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title 38, United States Code, to improve the provision of medical care to veterans at
			 critical access hospitals.
	
	
 1.Short titleThis Act may be cited as the Critical Access Hospitals for Veterans Act or the CAHV Act. 2.Care to veterans at critical access hospitals (a)Agreement between HHS and VA (1)In generalChapter 17 of title 38, United States Code, is amended by inserting after section 1703 the following new section:
					
						1703A.Care at critical access hospitals
 (a)Furnishing of careAt the election of a veteran enrolled in the health care system established under section 1705(a) of this title, hospital care and medical services shall be furnished at critical access hospitals to the veteran pursuant to the agreement described in subsection (b)(1).
							(b)Agreement
 (1)The agreement described in this paragraph is an agreement entered into by the Secretary of Veterans Affairs and the Secretary of Health and Human Services under which—
 (A)the Secretary of Health and Human Services, acting through the Centers for Medicare & Medicaid Services, shall, notwithstanding any other provision of law— (i)ensure that a critical access hospital may submit claims to the Centers for Medicare & Medicaid Services for hospital care and medical services that are inpatient critical access hospital services and outpatient critical access hospital services (as such terms are defined in paragraphs (2) and (3), respectively, of section 1861(mm) of the Social Security Act (42 U.S.C. 1395x(mm))) furnished to a veteran under subsection (a); and
 (ii)subject to paragraphs (2) and (3), provide payment to such critical access hospital for such services furnished to such veteran in the same manner and at 100 percent of the payment rate as would otherwise be made to such critical access hospital (including any cost-sharing obligation that would otherwise apply) if such services were furnished to an individual entitled to benefits under part A of title XVIII of the Social Security Act or enrolled under part B of such Act, as applicable; and
 (B)not later than 30 days after the Secretary of Health and Human Services provides such payment to such critical access hospital, the Secretary of Veterans Affairs shall reimburse the Secretary of Health and Human Services an amount equal to—
 (i)the payment provided to the critical access hospital pursuant to subparagraph (A) with respect to such services described in such subparagraph furnished to such veteran, minus
 (ii)any portion of such payment for such services furnished to such veteran for which payment would otherwise be made under title XVIII of such Act (including any cost-sharing obligation that would otherwise apply) with respect to such veteran, without application of this subsection, and which would not otherwise be provided pursuant to this chapter.
 (2)In the case of care or services furnished to a veteran by a critical access hospital for which payment would not be made under title XVIII of the Social Security Act if such veteran were an individual entitled to benefits under part A of such title or enrolled under part B, as applicable, the Secretary of Veterans Affairs and the Secretary of Health and Human Services shall jointly determine the payment to be made under paragraph (1)(A) to such critical access hospital for such care or services furnished to such veteran. Subparagraphs (A)(i) and (B) of paragraph (1) shall apply with respect to such care and services and any payments made pursuant to the previous sentence, respectively, in the same manner as such subparagraphs apply to services described in and payments made under subparagraph (A)(ii) of such paragraph.
 (3)In the case of services described in paragraph (1)(B)(ii) furnished to a veteran for which payment would otherwise be made under title XVIII of the Social Security Act, any cost-sharing obligation otherwise applicable to such veteran under such title with respect to such services shall apply.
 (c)EligibilityA veteran shall be eligible for the hospital care and medical services furnished under subsection (a) if the veteran presents to a critical access hospital and provides the critical access hospital with any document issued by the Department of Veterans Affairs that describes the enrollment of the veteran in the health care system established under section 1705(a) of this title, including an identification card described in section 5706(f) of this title or a Veterans Choice Card described in section 101(f) of the Veterans Access, Choice, and Accountability Act of 2014 (38 U.S.C. 1701 note).
 (d)Care providedThe hospital care and medical services furnished to a veteran under subsection (a) shall be the care or services the eligible veteran is eligible to receive under this chapter.
 (e)Medical recordsThe Secretary of Veterans Affairs shall provide to a critical access hospital the medical records of a veteran being treated by such hospital if such hospital requests such records. To the extent practicable, the Secretary shall provide such records electronically.
 (f)Costs to veteransAny copayments or other charges that the Secretary may collect from a veteran or third party pursuant to this chapter for hospital care or medical services furnished to a veteran at a non-Department facility shall apply to care or services furnished to the veteran under subsection (a).
 (g)ReportsDuring the five-year period beginning on the date of the enactment of this section, and from time to time thereafter, the Secretary of Veterans Affairs, in consultation with the Secretary of Health and Human Services, shall submit to the Committees on Veterans’ Affairs and Energy and Commerce of the House of Representatives and the Committees on Veteran’s Affairs and Health, Education, Labor, and Pensions of the Senate an annual report on the hospital care and medical services furnished under subsection (a). Each such report shall explain how furnishing such care and services under subsection (a) affects the following:
 (1)The resources of the Department of Veterans Affairs. (2)The costs incurred by veterans to receive such care and services.
 (3)The amount of time a veteran must wait to receive hospital care and services. (h)Critical access hospital definedIn this section, the term critical access hospital means a hospital designated or certified as a critical access hospital pursuant to section 1820 of the Social Security Act (42 U.S.C. 1395i–4).
							.
 (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1703 the following new item:
					
						
							1703A. Care at critical access hospitals..
 (b)Medicare condition of participationSection 1820(e) of the Social Security Act (42 U.S.C. 1395i–4(e)) is amended— (1)in paragraph (2), by striking at the end and;
 (2)by redesignating paragraph (3) as paragraph (4); and (3)by inserting after paragraph (2) the following new paragraph:
					
 (3)agrees to furnish items and services to veterans in accordance with the agreement entered into between the Secretary and the Secretary of Veterans Affairs under section 1703A of title 38, United States Code; and.
				
